Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
In response to Applicant’s Amendments and Terminal Disclaimer files December 16, 2020 Examiner with draws the Double Patenting Rejection to claims 1-20.

In view of the 2019 Revised Patent Subject Matter Eligibility Guidance, Applicant’s claims, while the claims are directed to an abstract idea, they recite additional elements that integrate the exception into a practical application of the exception. The claims contain a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The redirection of the user device from a merchant webpage to a first hosted disbursement page, allowing a user device to bypass the merchant server when sensitive account information is provided by the user device when viewed as an ordered combination amount to an improvement to technology or technical field; which is indicative of a practical application of the judicial exception. 

The claimed invention pertains to a method/system for disbursing funds. A merchant server receives a disbursement request from a user device. The merchant server receives disbursement identification information from the user device and 

The closest prior art is Hauser, US Patent Application Publication No., 2002/0032650. Hauser teaches a disbursement system for making a payment from a payor to a payee.  Hauser teaches a system where disbursement information and account information is received and used to process a disbursement. Hauser does not teach a system where a user device is redirected from a merchant server to a service provider computer allowing a user device to bypass the merchant server when sensitive account information is provided by the user device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693